Order

Boe, Judge:
Upon remand by this court of the above action for further consideration, the Department of Commerce, International Trade Administration, has determined that:
(1) There have been no Chevron sales at less than fair value from the date of withholding, April 1, 1973, through the date of the last period of Departmental examination, February 8, 1979,
(2) The appropriate representations have been filed with the Department as required by 19 CFR 353.54, and
(3) The Department is aware of no other circumstances in respect to Chevron which might prompt the Department not to invoke its revocation discretion at this time
and that, accordingly, a revocation of the finding of dumping insofar as the same relates to Chevron should be issued, now therefore, it is hereby
Ordered that the Remand Determination made by the Department of Commerce. International Trade Administration, under date of June 1, 1983, be and is hereby affirmed.